Citation Nr: 1615350	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

The appeal regarding ischemic heart disease comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the appellant initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in October 2014.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  

In the March 2011 rating decision, the RO also denied service connection for PTSD.  In June 2011, the Veteran, through his representative again requested entitlement to service connection for a mental health condition but did not express disagreement with the rating decision or desire for appellate review.  See 38 C.F.R. § 20.202.  The RO informed the Veteran in June 2011 that his request for reopening of the March 2011 rating decision was denied and that if he wished to appeal the March 2011 decision denying service connection he should file an appeal.  No further correspondence was received from the Veteran.  


FINDINGS OF FACT

1.  The Veteran had active service in Thailand during the Vietnam era; he did not serve in Vietnam, and is not shown to have set foot in Vietnam during the Vietnam era.
 
 2.  Resolving all doubt in the Veteran's favor, the Veteran is shown by competent, credible and persuasive evidence to have been exposed to herbicides in service 

3.  The Veteran's diagnosed diabetes mellitus, type II, is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

4.  The Veteran's diagnosed ischemic heart disease is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSION OF LAW

1. The Veteran's diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

1. The Veteran's ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 (1990).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 , 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d) (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303  (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

 If a Veteran was exposed to certain herbicide agents during active military, naval, or air service, certain specified diseases, including ischemic heart disease and diabetes mellitus, type II, shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met.  38 C.F.R. § 3.309(e) (2015).
Governing regulation provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina. Id. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a)(6) (2015). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015). 

Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2015); see also 38 C.F.R. § 3.313(a) (2015); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The appellant contends that his diabetes mellitus, type II, and heart disease are due to exposure to Agent Orange during his service in Thailand.

Here, VA treatment records show that, during the pendency of the appeal, the Veteran had a current diagnosis of diabetes mellitus, type II, an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The evidence also shows that the Veteran has a current diagnosis of ischemic cardiomyopathy and coronary artery disease.  See June 2010 VA outpatient treatment record. Accordingly, the evidence shows that he has ischemic heart disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Service treatment records are negative for ischemic heart disease. On separation medical examination in December 1968, the Veteran's heart was listed as normal. 

Service treatment records are also negative for diabetes mellitus, type II. On separation medical examination in December 1968, the Veteran's physical examination was normal excluding a herniorrhaphy scar.

In October 2009, the Veteran claimed service connection for diabetes mellitus, type II, and ischemic heart disease based on Agent Orange exposure.  He said that while stationed in Thailand, he performed engine testing close to the perimeter of the Takhli RTAFB.

Recent findings indicate that herbicides were also used in Thailand.  In May 2010, during the pendency of this appeal, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea (May 2010).  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. 

It was also noted that if a U.S. Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. 

This applies only during the period from February 28, 1961 to May 7, 1975. (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M-21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5.a.,b.).

The Veteran's service personnel records reflect that he served in the U.S. Air  Force from August 1965 to January 1969, including service in Thailand from August 1966 to September 1967.  They further show that he served at Takhli Royal Thai Air Force Base (RTAFB), but do not demonstrate that he served in Vietnam. His service personnel records show that he was a jet engine mechanic and, while in Thailand, was assigned to the J-75 Test Cell crew for testing of the J-75 engine after repair, technical order compliance and build up.  

In statements dated in January 2013, the Veteran said that his duties as a jet engine mechanic placed him at the engine test stand and facility at the perimeter of Takhli RTAFB. He stated that Agent Orange was sprayed around the perimeter including the airfield where he worked. He also reported augmenting the security personnel on occasion; noting that he performed guard duty at least twice on the perimeter of Takhli RTAFB.

The Board finds that the evidence of record establishes that the Veteran had active service at one of the designated Thailand Air Force bases.  He also served on active duty for a period of the Vietnam era during which VA has conceded that herbicides were used near those air base perimeters in Thailand.  In statements made in support of the claim, it was indicated that the Veteran's MOS placed him at the perimeter of the military base. 

The above lay evidence is competent and credible, and there is no directly contradictory evidence.  Viewing the evidence of record in a light most favorable to the appellant, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's direct exposure to herbicide agents.  The appellant has presented competent and credible lay evidence showing that the Veteran's work duties at Takhli RTAFB frequently placed him at the perimeter of that base. As such, the Board concedes the Veteran's direct exposure to herbicides during his active service in Thailand.

The Veteran's medical records demonstrate that he was diagnosed with diabetes mellitus, type II, and ischemic heart disease.  As the Board has conceded exposure to herbicides in Thailand, the Veteran's diabetes mellitus, type II, and ischemic heart disease is presumed to be associated with his in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).   


ORDER

Service connection for diabetes mellitus, type II, is granted

Service connection for ischemic heart disease is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


